NO. 07-03-0554-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                    JULY 21, 2004

                        ______________________________

             CATHERINE MENDOZA AND ARMANDO MENDOZA AND
               IN THE INTEREST OF A.M., A CHILD, APPELLANTS

                                          V.

   TEXAS DEPT. OF PROTECTIVE AND REGULATORY SERVICES, APPELLEE
                  _________________________________

           FROM THE COUNTY COURT AT LAW OF RANDALL COUNTY;

             NO. 3288-L; HONORABLE JAMES W. ANDERSON, JUDGE

                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Catherine Mendoza, a/k/a Catherine Mendoza Menzinni, filed a pro se

notice of appeal with this court on December 7, 2003, appealing a judgment terminating

her parental rights. In her notice of appeal, she indicated that she was indigent. We

abated the appeal and remanded the cause so the trial court could determine if Ms.

Mendoza was indigent and entitled to representation by counsel in her appeal. Tex. Fam.

Code Ann. § 263.405(e) (Vernon 2002).
       The trial court held an evidentiary hearing on April 4, 2004, and determined that

appellant is not indigent. As a result, the clerk of this court notified appellant by letter on

June 3, 2004, that she was not entitled to proceed as an indigent and ordered her to pay

the appellate filing fee by July 2, 2004. See Tex. R. App. P. 5. Appellant was also notified

that failure to pay the filing fee could result in dismissal. See Tex. R. App. P. 42.3. That

date has passed and no response has been received.


       All parties have had more than ten days notice that dismissal could result from

appellant’s failure to comply with the rules and this court’s orders. Tex. R. App. P. 42.3(c).

Consequently, the appeal is dismissed.




                                           James T. Campbell
                                               Justice




                                              -2-